There is no merit to the defendant’s contention that reversible error took place by the court’s references to the trial as a "search for the truth”. The record demonstrates that the court’s charge, when viewed as a whole, adequately conveyed to the jury the appropriate standards applicable to the case and included accurate instructions regarding the burden of proof (see, People v Coleman, 70 NY2d 817; People v Canty, 60 NY2d 830). Accordingly, the challenged references did not deprive the defendant of his right to a fair trial (see, People v Brown, 209 AD2d 428; People v Griffith, 200 AD2d 760; People v Simpson, 178 AD2d 500; People v Graziano, 151 AD2d 775).
We have considered the other alleged charge errors raised by the defendant and find them to be patently without merit. The defendant’s remaining contentions have not been preserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Balls, 69 NY2d 641; People v Santiago, 52 NY2d 865), and, under the circumstances of this case, we decline to reach those contentions in the exercise of our interest of justice jurisdiction. Thompson, J. P., Sullivan, Pizzuto and McGinity, JJ., concur.